*1015OPINION OF THE COURT

Per Curiam.

Substantial legal and factual questions are raised in the submission made on Judge Steinberg’s behalf. Bearing in mind that fact and the length of time that elapsed from the making of the formal complaint on February 1, 1979 to the commission’s determination on March 21, 1980, we conclude that the proper course is not to suspend but to calendar the matter for June 2, 1980, if the affected Judge files the request for review in accordance with article VI (§ 22, subd a) of the New York State Constitution and subdivision 7 of section 44 of the Judiciary Law. The charge of conducting private business in his chambers, referred to in the dissent, prejudices judicial administration as a matter of appearance rather than through affirmative prejudice to any litigant. Accepting the possibility, for purposes of our present determination, that it may be sustained, we conclude that it furnishes an insufficient predicate for suspension, the more so since the entire matter will be promptly determined.